         Case: 4:21-cr-00436-AGF-NCC Doc. #: 2 Filed: 08/04/21 Page: 1 of 5 PageID #: 8
1                                                                                            !FILED

                                  UNITED STATES DISTRICT COURT                           AUG -4 2021
                                  EASTERN DISTRICT OF MISSOURI                          U. S. DISTRICT COURT
                                                                                      EASTERN OtSTRICT OF MO
                                        EASTERN DIVISION                                      ST. LOUIS


     UNITED STATES OF AMERICA,                         )
                                                       )
                    Plaintiff,                         )
                                                       )
     V.                                                )

     MARQUAN LONG,
                                                       )
                                                       )
                                                             4:21 CR436 AGF!NCC
                                                       )
                    Defendant.                         )



                                              INDICTMENT
    The Grand Jury charges:


                                      COUNTl
               {AIDING AND ABETTING; BANK FRAUD: 18 U.S.C. §§ 2 and 13441

    1.      In or about May 2019, Defendant MARQUAN LONG ("Defendant"), and others

    unknown to the grand jury, aided and abetted by one another, did knowingly execute a scheme to

    defraud, and to obtain moneys and funds owned by and in the care, custody and control of Central

    Bank of Jefferson City, the deposits of which were insured by the Federal Deposit Insurance

    Corporation (FDIC), by materially false and fraudulent pretenses.

            At all times relevant to the Indictment:

    2.      Defendant resided in the Eastern District of Missouri.

    3.      Central Bank of Jefferson City is a financial institution with deposits insured by the FDIC.

    4.      Navy Federal Credit Union is a financial institution with deposits insured by the Federal

    Deposit Insurance Corporation (FDIC).
     Case: 4:21-cr-00436-AGF-NCC Doc. #: 2 Filed: 08/04/21 Page: 2 of 5 PageID #: 9



5.       Defendant worked as a City Carrier for the United States Postal Service in St. Louis,

Missouri located within the Eastern District of Missouri.

                                      MANNER AND MEANS

6.       On May 28, 2019, victim company "S.E.," a business located in the Eastern District of

Missouri, mailed a legitimate business check in the amount of $29,019.27 and made payable from

S.E. to H.E.S. address at 1943 South Vandevender Avenue, St. Louis, Missouri.

7.       It was part of the scheme and artifice that on May 30, 2019, while working City Route 64

as a City Carrier for the United States Postal Service, Defendant stole the check from the United

States mail.

8.       It was further part of the scheme and artifice that Defendant provided the stolen check to
                                                                               \




persons unknown to the grand jury for the purpose of producing a counterfeit check drawn on the

victim's account but falsely and fraudulently made payable to an individual who was not the

legitimate intended recipient of the payment from victim company S.E..

9.       It is further part of the scheme and artifice that persons unknown to the Grand Jury

manufactured a counterfeit check draw upon the compromised account of Central Bank of

Jefferson City victim company S.E.

10.      It was further part of the scheme and artifice that Defendant obtained the Navy Federal

Credit Union bank account number of C.H.

11.      It was further part of the scheme and artifice that persons unknown to the Grand Jury

deposited the counterfeit check in the amount of $29,019.27 into the Navy Federal Credit Union

bank account of C.H.
 Case: 4:21-cr-00436-AGF-NCC Doc. #: 2 Filed: 08/04/21 Page: 3 of 5 PageID #: 10



12.      It was further part of the scheme and artifice that Defendant and persons unknown to the

Grand Jury accompanied C.H. on June 3, 2019 to withdraw the funds from the Navy Federal Credit

Union account before the deposit could be identified as fraudulent.



                                     THE OFFENSE CONDUCT

         On or about May 30, 2019, in the Eastern District of Missouri, the defendant,

                                         MARQUAN LONG,

and others unknown to the Grand Jury, aided and abetted by one another, did knowingly execute

or attempt to execute a scheme and artifice to defraud, and to obtain monies, funds and credits

owned by and in the care, custody and control of Central Bank of Jefferson City, the deposits of

which were insured by the Federal Deposit Insurance Corporation, by means of materially false or

fraudulent pretenses, representations and promises, and aiding and abetting its execution, in that

Defendant aided and abetted the negotiation of counterfeit check number 013809 dated May 25,

2019 in the amount of 29,019.27.

         In violation of Title, 18, United States Code Sections 1344 and 2.

                                   COUNT2
               [THEFT OF MAIL MATTER BY EMPLOYEE: 18 U.S.C: § 1709)

      On or about May 30, 2019, in the City of St. Louis, within the Eastern District of Missouri,


                                         MARQUAN LONG,
                                                                  ~

the defendant herein, then being an employee of the United States Postal Service, did embezzle,

steal, abstract or remove an article or thing contained in a letter, postal card, package, bag, or mail

entrusted to her and which was intended to be conveyed by mail, and carried and d_elivered by any

carrier or other employee of the Postal Service, and forwarded through and delivered from any
      Case: 4:21-cr-00436-AGF-NCC Doc. #: 2 Filed: 08/04/21 Page: 4 of 5 PageID #: 11
•·


     post office and station thereof established by authority of the Postmaster General or the Postal

     Service.

            In violation of Title 18, United States Code, Section 1709.



                                     FORFEITURE ALLEGATION

     I.     The allegations contained in Counts One and Two of this Indictment are hereby realleged

     and incorporated by

            2.      Upon conviction of the offense in violation of Title 18, United States Code,

     Sections 1344 and 1709 set forth in Counts One and Two of this Indictment, the defendant,

     MARQUAN LONG, shall forfeit to the United States of America, pursuant to Title 18, United
                                '
     States Code, Section 982(a)(2) to the United States of America any property constituting, or

     derived from, any proceeds obtained, directly or indirectly, as a result of such violation. Subject

     to forfeiture is a sum of money equal to the total value of any property, real or personal,

     constituting or derived from any proceeds traceable to such violation.

     3.     If any of the property described above, as a result of any act or omission of the defendant[s]:

            a.      cannot be located upon the exercise of due diligence;

            b.      has been transferred or sold to, or deposited with, a third party;

            c.      has been placed beyond the jurisdiction of the court;

            d.      has been substantially diminished in value; or




                                                                                                              r'
  Case: 4:21-cr-00436-AGF-NCC Doc. #: 2 Filed: 08/04/21 Page: 5 of 5 PageID #: 12



        e.      has been commingled with other property which cannot be divided without

        difficulty, the United States of America shall be entitled to forfeiture of substitute property

       pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,

        United States Code, Section 246l(c).


                                                               A TRUE BILL



                                                               FOREPERSON
SAYLER A. FLEMING
United States Attorney




LINDA LANE,# 00114511A
Assistant United States Attorney
